NUMBER 13-18-00553-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


LARRY MARK POLSKY,                                                           Appellant,

                                            v.

DR. RICK BASSETT,                                                             Appellee.


               On appeal from the County Court at Law No. 4
                       of Cameron County, Texas.


                        MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Hinojosa
      Appellant Larry Mark Polsky appeals the trial court’s summary judgment

dismissing his health care liability suit against appellee Rick W. Bassett, M.D. In one

issue, Polsky argues that the trial court erred in granting Bassett’s motion for summary

judgment on the basis of limitations because the limitations period was tolled for seventy-

five days pursuant to § 74.051(c) of the Texas Medical Liability Act (TMLA). See TEX. CIV.
PRAC. & REM. CODE ANN. § 74.051(c). We affirm.

                                    I.     BACKGROUND

       Polsky filed suit against Bassett on May 23, 2018, alleging that Bassett was

negligent in performing a total left knee replacement surgery at Valley Baptist Medical

Center in Harlingen, Texas (VBMC-Harlingen) on April 8, 2016. According to Polsky’s

petition, Bassett’s negligence caused Polsky to be “pigeon toed.” Polsky alleged that he

visited a physician’s assistant in Bassett’s office on October 3, 2016 and reported that

“his left foot [was] toeing inwards” and that he was experiencing pain when he tried to

“walk it straight.” Polsky alleged that a February 27, 2018 CT scan of his knee

“demonstrate[d] a mechanical axis misalignment of greater than 5 degrees of varus.”

Polsky attached to his petition a March 21, 2018 notice of claim letter to Basset. The letter

was accompanied by an authorization for the release of medical records.

       Bassett filed an answer asserting the affirmative defense of limitations. He later

filed a traditional motion for summary judgment on his limitations defense, in which he

argued that the applicable two-year limitations period, which accrued on April 8, 2016,

expired prior to Polsky’s suit being filed. See id. § 74.251. Bassett further argued that the

limitations period was not tolled for seventy-five days under the TMLA because Polsky

did not provide proper pre-suit notice of his claim. See id. § 74.051. In that regard, Bassett

maintained that the medical authorization accompanying Polsky’s pre-suit notice did not

provide for the release of records from either VBMC-Harlingen, where Polsky’s surgery

occurred; or VBMC-Brownsville, where the subsequent CT scan was performed. See id.

§§ 74.051(a) (“The notice must be accompanied by the authorization form for release of


                                              2
protected health information as required under Section 74.052.”), 74.052(c) (requiring, in

part, that the authorization provide for the release of “[t]he health information and billing

records in the custody of the physicians or health care providers who have examined,

evaluated, or treated [the claimant] in connection with the injuries alleged to have been

sustained in connection with the claim asserted in the accompanying Notice of Health

Care Claim”).

       Polsky filed a response to Bassett’s motion for summary judgment, arguing that he

was not required to include VBMC-Harlingen or VBMC-Brownsville as health care

providers because neither entity examined, evaluated, or treated Polsky in connection

with the injury alleged in the notice letter. Specifically, Polsky maintained that he has not

been seen by any health care provider “in connection with Polsky walking ‘pigeon toed’

with Polsky’s left foot.”

       The trial court signed an order granting Bassett’s motion for summary judgment

and dismissing Polsky’s suit. Polsky filed a motion for new trial, which was overruled by

operation of law. Polsky now appeals.

                               II.    STANDARD OF REVIEW

       We review a trial court’s summary judgment de novo. Katy Venture, Ltd. v.

Cremona Bistro Corp., 469 S.W.3d 160, 163 (Tex. 2015); City of San Antonio v. Greater

San Antonio Builders Ass’n, 419 S.W.3d 597, 600 (Tex. App.—San Antonio 2013, pet.

denied). We take all the evidence favorable to the nonmovant as true, and we indulge

every reasonable inference and resolve any doubts in favor of the nonmovant. BCCA

Appeal Grp., Inc. v. City of Houston, 496 S.W.3d 1, 6 (Tex. 2016); Katy Venture, 469
3
S.W.3d at 163; Greater San Antonio, 419 S.W.3d at 600.

      Traditional summary judgment is proper only when the movant establishes there

is no genuine issue of material fact and the movant is entitled to judgment as a matter of

law. TEX. R. CIV. P. 166a(c); BCCA, 496 S.W.3d at 6; Greater San Antonio, 419 S.W.3d

at 600–01. Limitations is an affirmative defense and may serve as the basis for the trial

court’s summary judgment. Roark v. Stallworth Oil & Gas, Inc., 813 S.W.2d 492, 494

(Tex. 1991); Slagle v. Prickett, 345 S.W.3d 693, 697 (Tex. App.—El Paso 2011, no pet.).

A defendant moving for summary judgment on a limitations defense bears the burden of

conclusively establishing the elements of that defense. Schlumberger Tech. Corp. v.

Pasko, 544 S.W.3d 830, 833 (Tex. 2018). This includes conclusively establishing when

the cause of action accrued. Id. at 834. If a defendant establishes limitations as a matter

of law, the burden of production then shifts to the non-movant to raise a genuine issue of

material fact. Valley Forge Motor Co. v. Sifuentes, 595 S.W.3d 871, 877 (Tex. App.—El

Paso 2020, no pet.); see Lujan v. Navistar, Inc., 555 S.W.3d 79, 84 (Tex. 2018). If the

non-movant fails to do so, the defendant is entitled to summary judgment. See Chau v.

Riddle, 254 S.W.3d 453, 455 (Tex. 2008). On the other hand, if the movant fails to satisfy

its initial burden, then the burden does not shift, and the nonmovant need not present any

evidence to avoid summary judgment. Amedisys, Inc. v. Kingwood Home Health Care,

LLC, 437 S.W.3d 507, 511 (Tex. 2014).

      “A genuine issue of material fact exists if more than a scintilla of evidence

establishing the existence of the challenged element is produced.” Ford Motor Co. v.

Ridgway, 135 S.W.3d 598, 600 (Tex. 2004). “[M]ore than a scintilla of evidence exists if


                                            4
the evidence ‘rises to a level that would enable reasonable and fair-minded people to

differ in their conclusions.’” Id. at 601 (quoting Merrell Dow Pharm., Inc. v. Havner, 953
S.W.2d 706, 711 (Tex. 1997)). But when the evidence offered to prove a vital fact is so

weak as to do no more than create a mere surmise or suspicion of its existence, it is

considered no evidence. Id.

                                     III.   DISCUSSION

A.     Applicable Law

       Health care liability claims in Texas are governed by the TMLA. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 74.001–.507; Davenport v. Adu-Lartey, 526 S.W.3d 544, 550

(Tex. App.—Houston [1st Dist.] 2017, pet. denied). The purpose of the statute is to

eliminate frivolous healthcare-liability claims, while allowing potentially meritorious claims

to proceed. Hebner v. Reddy, 498 S.W.3d 37, 39 (Tex. 2016); Davenport, 526 S.W.3d at

550.

       Health care liability claims must be brought “within two years from the occurrence

of the breach or tort or from the date the medical or health care treatment that is the

subject of the claim or the hospitalization for which the claim is made is completed.” TEX.

CIV. PRAC. & REM. CODE ANN. § 74.251(a); Davenport, 526 S.W.3d at 551. A claimant

must also provide the defendant with notice of a health care liability claim at least sixty

days before suit is filed. See TEX. CIV. PRAC. & REM. CODE ANN. § 74.051(a). The notice

must be accompanied by an “authorization form for release of protected health

information as required” under § 74.052. Id. The authorization form must list, among other

things: (1) “the physicians or health care providers who have examined, evaluated, or


                                              5
treated [the claimant] in connection with the injuries alleged to have been sustained in

connection with the claim asserted in the accompanying Notice of Health Care Claim[;]”

and (2) the “physicians or health care providers who have examined, evaluated, or treated

[the claimant] during a period commencing five years prior to the incident made the basis

of the accompanying Notice of Health Care Claim.” Id. § 74.052(c).

         If a claimant provides the pre-suit notice and health information authorization form,

the limitations period is tolled “to and including a period of 75 days following the giving of

the notice, and this tolling shall apply to all parties and potential parties.” Id. § 74.051(c);

see Carreras v. Marroquin, 339 S.W.3d 68, 74 (Tex. 2011) (“[F]or the statute of limitations

to be tolled in a health care liability claim pursuant to Chapter 74, a plaintiff must provide

both the statutorily required notice and the statutorily required authorization form.”). The

purpose of the pre-suit notice requirement, including the authorized release of health

information, “is to encourage negotiations and settlement of disputes prior to suit, thereby

reducing litigation costs.” Carreras, 339 S.W.3d at 73; see also Mitchell v. Methodist

Hosp., 376 S.W.3d 833, 836 (Tex. App.—Houston [1st Dist.] 2012, pet. denied). By

requiring a potential claimant to authorize the disclosure of otherwise privileged

information sixty days before suit is filed, the legislature intended to provide an opportunity

for health care providers to investigate claims and possibly settle those with merit at an

early stage. Carreras, 339 S.W.3d at 73; Garcia v. Gomez, 319 S.W.3d 638, 643 (Tex.

2010).

B.       Analysis

         Polsky does not dispute Bassett’s contention that the limitations period accrued on


                                               6
April 8, 2016, the date of the knee replacement surgery. Therefore, absent the application

of the seventy-five-day tolling provision, Polsky’s suit, which was filed on May 23, 2018,

is untimely. Bassett’s summary judgment motion was based on the medical

authorization’s omission of two health care providers—VBMC-Harlingen and VBMC-

Brownsville—that examined, evaluated, or treated Polsky in connection with his claimed

injuries See TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(11), (12) (defining health care

providers as including health care institutions such as hospitals). Polsky argued in the

trial court that he was not required to include either institution because they did not treat

him “in connection with Polsky walking ‘pigeon toed’ with Polsky’s left foot.” On appeal,

Polsky argues a separate basis for reversal—that the medical authorization substantially

complied with the TMLA. In that regard, Polsky argues that the records of physicians listed

in the authorization contained VBMC records and that there is no evidence that Bassett’s

ability to investigate the claim was hampered by the omission of the health care

providers. 1 As noted above, Polsky did not raise substantial compliance in his summary

judgment response as a basis for denying Bassett’s motion for summary judgment. Rule



        1   Polsky also re-urges his trial court argument that he was not required to list either health care
provider because they did not treat him for being pigeon-toed. Polsky does not support this contention with
argument or authority. Therefore, the argument is waived. See TEX. R. APP. P. 38.1(i) (“The brief must
contain a clear and concise argument for the contentions made, with appropriate citations to authorities and
to the record.”); Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.) (explaining that
an appellate court has no duty to perform an independent review of the record and applicable law to
determine whether there was error because in doing so the court would be abandoning its role as neutral
adjudicators). At any rate, we note that Polsky’s claim is not premised on the negligent treatment of the
alleged pigeon-toed condition. Rather, his claim is that Bassett was negligent in performing the knee
replacement surgery. Polsky’s treatment at VBMC-Harlingen where the surgery occurred and his
subsequent evaluation at VBMC-Brownsville where the CT scans were performed relate to the alleged
injuries resulting from Bassett’s alleged negligence. Therefore, Polsky was required to include both
institutions in the medical authorization. See Davenport v. Adu-Lartey, 526 S.W.3d 544, 553–54 (Tex.
App.—Houston [1st Dist.] 2017, pet. denied) (concluding that the medical authorization was deficient for
failing to include the hospital where the alleged negligent surgery occurred).
                                                     7
166a(c) is clear: “Issues not expressly presented to the trial court by written motion,

answer or other response shall not be considered on appeal as grounds for reversal.”

TEX. R. CIV. P. 166a(c). “We will not reverse a summary judgment based on an argument

that was not expressly presented to the trial court by written response or other document.”

TrueStar Petroleum Corp. v. Eagle Oil & Gas Co., 323 S.W.3d 316, 321 (Tex. App.—

Dallas 2010, no pet.). Because Polsky did not argue substantial compliance in the trial

court, we cannot reverse the trial court’s summary judgment on that basis. See TEX. R.

CIV. P. 166a(c); TrueStar Petroleum, 323 S.W.3d at 321.

       Even if Polsky had raised the argument in his summary judgment response, it

would fail. While “substantial compliance” with the TMLA’s authorization requirements will

in some instances trigger the tolling provision, see, e.g., Davenport, 526 S.W.3d at 552–

53; Mock v. Presbyterian Hosp. of Plano, 379 S.W.3d 391 (Tex. App.—Dallas 2012, pet.

denied), “[t]he statute of limitations is not tolled if the authorization form fails to list or

provides an incomplete list of the health care providers that provided treatment in

connection with the injuries alleged to have been sustained in connection with the health

care liability claim.” Galloway v. Atrium Med. Ctr., L.P., 558 S.W.3d 316, 320–321 (Tex.

App.—Houston [14th Dist.] 2018, no pet.); see Borowski v. Ayers, 524 S.W.3d 292, 301–

03 (Tex. App.—Waco 2016, pet. denied); Johnson v. PHCC-Westwood Rehab. & Health

Care Ctr., LLC, 501 S.W.3d 245, 251 (Tex. App.—Houston [1st Dist.] 2016, no pet.); see

also Broderick v. Universal Health Servs., Inc., No. 05-16-01379-CV, 2018 WL 1835689,

at *5–6 (Tex. App.—Dallas Apr. 18, 2018, no pet.) (mem. op.).

       In Davenport, the First Court of Appeals reviewed the application of the TMLA’s


                                              8
tolling provision in reference to a similarly defective authorization form. 526 S.W.3d 544.

Davenport sued an orthopedic surgeon and orthopedic clinic for negligence in connection

with a back surgery. Id. at 547. He provided the defendants with a pre-suit notice

accompanied by an authorization form. Id. at 548. The form identified five doctors, other

than the orthopedic surgeon, who examined, evaluated, or treated Davenport in

connection with Davenport’s alleged injuries. Id. However, the list did not include other

physicians or health care providers who treated Davenport in connection with the back

injury, including the hospital where the surgery was performed, the hospital where

Davenport initially presented to the emergency room and where he later underwent

physical therapy, the hospital where he was treated after his surgery, and numerous

outpatient imaging centers. Id.

       The trial court granted the defendants’ motion for summary judgment which

asserted that Davenport’s claims were barred by the applicable two-year statute of

limitations. Id. at 549. On appeal, Davenport argued that the authorization form

substantially complied with the TMLA. Id. Specifically, Davenport maintained that the

omission of several of the health care providers from the authorization form did not

interfere with the defendants’ ability to conduct a pre-suit investigation. Id. The First Court

of Appeals rejected this argument:

       The appellants argue that pre[-]suit investigation was still possible, based
       on the records that could be obtained from the authorization form, the
       [defendants’] own experts’ evaluations which were provided, and [the
       defendants’] own records, which would be among the more important
       medical records relevant to the claim. None of these circumstances,
       however, mitigate the problem that [the defendants were] not able to access
       other critical medical records that are required to be included in the
       authorization form, and without that information they could not assess the

                                              9
        claim adequately before the filing of suit, as intended by the statute.
Id. at 553–54. The court concluded that the authorization form was “inadequate to satisfy

the legislative purpose of enabling a pre[-]suit investigation[.]” Id. at 554. Therefore, the

court held that the limitations period was not tolled under the TMLA. Id.

        In the present case, Polsky excluded two health care providers that provided

treatment in connection with his health care liability claim. In so doing, Polsky failed to

substantially comply with the TMLA’s tolling provision. 2 Without the benefit of the

seventy-five-day tolling provision, Polsky’s suit is barred by limitations. See TEX. CIV.

PRAC. & REM. CODE ANN. § 74.251(a); Davenport, 526 S.W.3d at 554. Therefore, the trial

court did not err in granting Basset’s motion for summary judgment. For the foregoing

reasons, we overrule Polsky’s sole issue.

                                         IV.     CONCLUSION

        We affirm the trial court’s judgment.


                                                                        LETICIA HINOJOSA
                                                                        Justice

Delivered and filed the
8th day of October, 2020.




        2
          Polsky’s reliance on Mock v. Presbyterian Hosp. of Plano, 379 S.W.3d 391 (Tex. App.—Dallas
2012, pet. denied), and Rabatin v. Kidd, 281 S.W.3d 558 (Tex. App.—El Paso 2008, no pet.), is misplaced.
In Mock, the authorization form contained one improperly completed blank but otherwise “complied with the
statutory requirements.” 379 S.W.3d at 395. Rabatin was decided prior to the Texas Supreme Court’s
decision in Carreras v. Marroquin, 339 S.W.3d 68 (Tex. 2011), which clarified the requirements plaintiffs
must meet to avail themselves of the tolling provision. See Borowski, 524 S.W.3d at 300–01 (discussing
Mock and Rabatin and distinguishing them from the situation of a medical authorization that fails to
completely list health care providers).
                                                  10